Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the amended claims, it is noted the amendments made to claims to clarify the 2 forms of communication working in connection with one another, first a local communication detected by a sensor on the toy, and upon sensing an identification carrier, triggers the communication device of the toy to send a signal to an external control unit which verifies the toy’s device identifier before sending playback data was not found or suggested by the prior art. While art such as Lam disclose a sensor on the toy to detect an identification carrier, the art does not teach or suggest the secondary claimed limitation of the act of the identification carrier being sensed triggering a communication unit to then ask an external server for data and would not have motivation to do so. While art such as Gil disclose a database check request from a toy, the toy then requires a user input to finish the data transmission, and does not provide motivation to modify Lam to incorporate such a feature. 
Therefore, the claims are found to be in condition for allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711